  Case 20-21301          Doc 31        Filed 02/26/21 Entered 02/26/21 07:06:10         Desc Main
                                         Document     Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                           )
                                                 )     CASE NO. 20 B 21301
          Ramondo Jones,                         )     HON. Jacqueline P. Cox
                                                 )     CHAPTER 13
          DEBTOR.                                )

                                         NOTICE OF MOTION

TO:       M O Marshall, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603, via electronic court
          notification;

          Santander Consumer USA Inc., as servicing agent for CPPIB Credit Investments VIII
          Inc. c/o Cari A Kauffman, Sorman & Frankel, Ltd., 180 North LaSalle Street, Suite 2700
          Chicago, IL 60601;

          Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

          See attached service list.

       Please take notice that on March 8, 2021, at 9:00 a.m. I shall appear before the Honorable
Judge Jacqueline P. Cox or any judge sitting in her place, and present the motion to vacate order
denying motion to extend automatic stay, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, (1) use this link: https://www.zoomgov.com /. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.

        To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646- 828-
7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.


       If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
  Case 20-21301       Doc 31     Filed 02/26/21 Entered 02/26/21 07:06:10            Desc Main
                                   Document     Page 2 of 6



timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.



                                                             /s/ Steve Miljus___
                                                             Attorney for Debtor

                                                             The Semrad Law Firm, LLC
                                                             20 South Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                                                             smiljus@semradlaw.com


                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he served a copy of this notice and the
attached motion, on each entity shown on the attached list at the address shown and by the
method indicated on the list on February 26, 2021, via U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603.
                  Case 20-21301           Doc 31       Filed 02/26/21            Entered 02/26/21 07:06:10           Desc Main
Label Matrix for local noticing                      U.S. Document
                                                          Bankruptcy Court Page 3 of 6                    Americas Financial Choice
0752-1                                               Eastern Division                                     77 W Washington # 400
Case 20-21301                                        219 S Dearborn                                       C/O Pekay & Blitstein Pc
Northern District of Illinois                        7th Floor                                            Chicago, IL 60602-3323
Eastern Division                                     Chicago, IL 60604-1702
Thu Feb 25 13:43:38 CST 2021
City Of Chicago Department Of Finance C/O Ar         City of Chicago Department of Finance                Cks Financial
111 W Jackson                                        Chicago Dept. of Law Bankruptcy                      505 Independence Pkwy St
Ste 600                                              121 N Lasalle St. Suite 400                          Chesapeake, VA 23320-5178
Chicago, IL 60604-3517                               Chicago IL. 60602-1264


Coleman, Crystal                                     Gateway 1                                            IRS
5104 N Kenmore                                       3818 E Coronado                                      P.O. Box 7346
Chicago, IL 60640-3110                               Anaheim, CA 92807-1620                               Philadelphia, PA 19101-7346



Illinois Department Of Human & Family Servic         Jd Receivables Llc                                   Santander Consumer USA, Inc
509 S. 6th St                                        P.O. Box 382656                                      as servicing agent for CPPIB
Springfield, IL 62701-1809                           Germantown, TN 38183-2656                            Credit Investments VIII Inc
                                                                                                          P.O. BOX 961245
                                                                                                          FORT WORTH, TX 76161-0244

Santander Consumer USA, Inc. as servicing ag         Webcollex LLC D/B/A CKS Financial                    Elliott Wall
P.O. Box 961245                                      PO Box 2856                                          The Semrad Law Firm
Fort Worth, TX 76161-0244                            Chesapeake, VA 23327-2856                            20 S. Clark Street 28th fl
                                                                                                          Chicago, IL 60603-1811


(p)M O MARSHALL CHAPTER 13 TRUSTEE                   Patrick S Layng                                      Ramondo Jones
55 EAST MONROE SUITE 3850                            Office of the U.S. Trustee, Region 11                5104 N Kenmore Ave
CHICAGO IL 60603-5764                                219 S Dearborn St                                    Apt 2S
                                                     Room 873                                             Chicago, IL 60640-3110
                                                     Chicago, IL 60604-2027

Steve Miljus
The Semrad Law Firm, LLC
20 S Clark, 28th
Chicago, IL 60603




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


M.O. Marshall
55 E. Monroe Street, Suite 3850
Chicago, IL 60603




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                  Case 20-21301           Doc 31     Filed 02/26/21       Entered 02/26/21 07:06:10   Desc Main
(u)Santander Consumer USA Inc., as servicing       End ofDocument
                                                          Label Matrix   Page 4 of 6
                                                   Mailable recipients   18
                                                   Bypassed recipients    1
                                                   Total                 19
 Case 20-21301        Doc 31     Filed 02/26/21 Entered 02/26/21 07:06:10            Desc Main
                                   Document     Page 5 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 20 B 21301
         Ramondo Jones,                      )       HON. Jacqueline P. Cox
                                             )       CHAPTER 13
         DEBTOR.                             )

   MOTION TO VACATE ORDER DENYING MOTION TO EXTEND AUTOMATIC
                             STAY

       The Debtor, Ramondo Jones, by and through Debtor’s attorneys, The Semrad Law Firm,
LLC, and hereby moves this Honorable Court to vacate the Order entered on February 1, 2021,
docket entry number 23, and states the following:

         1.    That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334

               & 157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.    On December 10, 2020, Debtor filed the above captioned voluntary petition for

               relief under Chapter 13 of the United States Bankruptcy Code.

         3.    That this Honorable Court has not yet confirmed Debtor’s Chapter 13 Plan of

               Reorganization.

         4.    The motion was denied for failure to tender payment and the debtor cured the

               default.

         5.    The Debtor has filed the instant case in good faith and is in a position to proceed

               with the Chapter 13 plan of reorganization.

         6.    Debtor respectfully requests this Honorable Court to vacate the Order Denying

               Motion to Extend Automatic Stay at docket entry number 23.

         7.    That the foregoing constitutes sufficient grounds for this Court to enter an

               Order Vacating the Order Denying Motion to Extend Automatic Stay entered on

               February 1, 2021, at docket entry number 23.
  Case 20-21301        Doc 31     Filed 02/26/21 Entered 02/26/21 07:06:10     Desc Main
                                    Document     Page 6 of 6




       Ramondo Jones, Debtor, respectfully requests this Honorable Court enter an Order

vacating the Order Denying Motion to Extend Automatic Stay, and for such other and further

relief as this Court deems fair and just.


                                                        Respectfully submitted,

                                                        /s/ Steve Miljus___
                                                        Attorney for Debtor

                                                        The Semrad Law Firm, LLC
                                                        20 South Clark Street, 28th Floor
                                                        Chicago, IL 60603
                                                        (312) 913-0625
                                                        smiljus@semradlaw.com
